IN THE SUPREME COURT OF THE STATE OF DELAWARE

RICHARD MUMFORD,                         §
                                         §
       Defendant Below–                  §   No. 30, 2019
       Appellant,                        §
                                         §   Court Below–Superior Court
       v.                                §   of the State of Delaware
                                         §
STATE OF DELAWARE,                       §   Cr. ID No. 1704014834 (S)
                                         §
       Plaintiff Below–                  §
       Appellee.                         §
                                         §

                          Submitted: April 15, 2019
                          Decided:   April 17, 2019

                                      ORDER

      It appears to the Court that, on March 28, 2019, the Chief Deputy Clerk issued

a notice, sent by certified mail, directing the appellant, Richard Mumford, to show

cause why his appeal should not be dismissed for his failure to file his opening brief

and appendix. Mumford received the notice to show cause by April 2, 2019, but did

not respond to it, and has not filed an opening brief. Dismissal of the appeal is

therefore deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that the appeal is DISMISSED.

                                       BY THE COURT:

                                       /s/ Gary F. Traynor
                                       Justice